DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Note
1.	All the words in the language of the claims of which the specifications do not provide a definition in the form stated in the MPEP, the examiner has interpreted them by their plain meanings, pursuant to the MPEP 2111.01 “Plain Meaning” and MPEP 2173.01.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1-7 are/is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furukawa et al (Pub. No.: US 2007/0069849 hereinafter mentioned “Furukawa”).

As per claim 1,  Furukawa discloses:
A magnetic sensor (See MPEP 2111.02, Effect of Preamble, and II. Preamble Statements Reciting Purpose or Intended Use) comprising:
a substrate having a surface extending in a first direction and a second direction perpendicular to the first direction (Figs. 14 and/or 15, see the wiring-base-board 6. Also see [0077]);
first and second magnetic detection elements (Fig. 14, see the magnetic resistance elements 1, 2, and 5. Also see [0077]) formed on the surface of the substrate and arranged in the first direction (Figs. 14 and/or 15, see the wiring-base-board 6. Also see [0077]); and
a magnetic member (Figs. 14 and/or 15, see the magnetic flux guide 14. Also see [0077]) including:
a main body part (Figs. 14 and/or 15, see the top/upper body of the magnetic flux guide 14. Also see [0077]) facing the surface of the substrate so as to overlap the first and second magnetic detection elements in a third direction perpendicular to the first and second directions (Fig. 14, see the magnetic resistance elements 1, 2, and 5 overlapped in all directions. Also see [0077]); and 
a leg part arranged between the surface of the substrate and the main body part so as to overlap a space between the first and second magnetic detection elements in the third direction (Figs. 14 and/or 15, see the unnumbered/unnamed leg-part attaching the magnetic flux guide 14 to the wiring-base-board 6 and overlapping the space between the magnetic resistance elements 1, 2, and 5. Also see [0077]).

As per claim 2,  Furukawa discloses the magnetic sensor of claim 1 as described above.
Furukawa further discloses:
wherein a size of the main body part in the second direction is greater than a size of the main body part in the first direction (Figs. 14 and/or 15, see the top/upper body of the magnetic flux guide 14. Also see [0077]).

As per claim 3,  Furukawa discloses the magnetic sensor of claim 1 as described above.
Furukawa further discloses:
wherein a size of the main body part in the first direction is greater than a size of the main body part in the second direction (Figs. 14 and/or 15, see the top/upper body of the magnetic flux guide 14. Also see [0077]). 

As per claim 4,  Furukawa discloses the magnetic sensor of claim 1 as described above.
Furukawa further discloses:
wherein the main body part (Figs. 14 and/or 15, see the top/upper body of the magnetic flux guide 14. Also see [0077]) and the leg part are magnetically coupled to each other (Figs. 14 and/or 15, see the unnumbered/unnamed leg-part attaching the magnetic flux guide 14 to the wiring-base-board 6. Also see [0077]).

As per claim 5,  Furukawa discloses the magnetic sensor of claim 1 as described above.
Furukawa further discloses:
wherein the main body part (Figs. 14 and/or 15, see the top/upper body of the magnetic flux guide 14. Also see [0077]) and the leg part are integrated (Figs. 14 and/or 15, see the unnumbered/unnamed leg-part attaching the magnetic flux guide 14 to the wiring-base-board 6. Also see [0077]).

As per claim 6,  Furukawa discloses the magnetic sensor of claim 1 as described above.
Furukawa further discloses:
wherein a magnetization fixing direction (see [0077] and [0057]. The magnetizing direction of the reference magnetic resistance elements 1, 2 and 5 are arranged in the same direction of the of their fixed layers, which is shown as item 31 in Fig. 8) of each of the first and second magnetic detection elements is the first direction (Fig. 14, see the magnetic resistance elements 1, 2, and 5. Also see [0077]).

As per claim 7, Furukawa discloses the magnetic sensor of claim 1 as described above.
Furukawa further discloses:
wherein an upper surface of the main body part (Figs. 14 and/or 15, see the top/upper body of the magnetic flux guide 14. Also see [0077]) of the magnetic member (Figs. 14 and/or 15, see the magnetic flux guide 14. Also see [0077]) positioned opposite to a lower surface on which the leg part is provided is substantially flat (Figs. 14 and/or 15, see the unnumbered/unnamed leg-part attaching the magnetic flux guide 14 to the wiring-base-board 6. Also see [0077]).

3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a)	Furukawa (Pub. No.: US 2012/0280677) teaches “A magnetic position detecting device (10) includes a magnet (4); first to fourth magnetoelectric conversion elements (1A to 1D) formed on a virtual plane along a substrate (3); and a flux guide (5) made of a magnetic material. The flux guide (5) includes first and second protrusions (9B, 9A) provided at a distance from each other in the X-axis direction parallel to the virtual plane. As seen in the Z-axis direction perpendicular to the virtual plane, a center portion (MP) recessed in a concave shape is provided in the flux guide (5) in a mid-portion between the first and second protrusions. The first and fourth magnetoelectric conversion elements (1A to 1D) are provided approximately in the mid-portion between the first and second protrusions so as to cover a part of the center portion (MP) as seen in the Z-axis direction” (Abstract).
b)	Zeyen (Pub. No.: US 2015/0028863) teaches “A micro fabricated magnetic field transducer uses a magnetically sensitive structure in combination with one or more permeable magnetic flux guides. The flux guides may route off-axis components of an externally applied magnetic field across the sensitive axis of the magnetically sensitive structure, or may shield the magnetically sensitive structure from off-axis, stray fields or noise sources. A combination of flux guides and magnetically sensitive structures arranged on a single substrate may enable an integrated, 3-axis magnetometer in a single package, greatly improving cost and performance” (Abstract).

	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO E. FORTICH whose telephone number is (571) 272-0944. The examiner can normally be reached on Monday thru Friday from 8:30am to 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Huy Phan, can be reached on (571)272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALVARO E FORTICH/Primary Examiner, Art Unit 2867